Judgment, Supreme Court, New York County (James Leff, J.), rendered June 17, 1992, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree, and sentencing him to a term of 6 years to life, unanimously affirmed.
The officers’ observation of defendant arguing with the driver of the gypsy cab that was obstructing traffic justified their approach to request information (People v Hollman, 79 NY2d 181, 184). Defendant’s actions — an immediate attack on the officers prior to any inquiry by them — cannot be viewed as "responsive” to the officers’ mere approach, and thus served as the predicate for his arrest and the seizure of the weapon found on his person. We do not find the officers’ account of the events incredible on its face. Concur — Murphy, P. J., Carro, Wallach and Ross, JJ.